Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2022

                                       No. 04-22-00417-CV

                                    Rigoberto SANCHEZ, Jr.,
                                            Appellant

                                                 v.

                      CLOUD ROOFING, INC. and Cott Beverages, Inc.,
                                    Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02505
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
       The trial court clerk has filed a notification of late clerk’s record, stating that the
appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s record has been paid
or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
without paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of
appeal for want of prosecution if clerk’s record is not filed due to appellant’s fault); see also
TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of
this court).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court